Citation Nr: 1723123	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-05 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

Entitlement to an initial compensable rating for right wrist sprain/strain with ligament damage (right wrist disability) prior to May 10, 2016, and in excess of 10 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel





INTRODUCTION

The Veteran served in the United States Navy with active duty from March 1994 to August 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  A May 2016 rating decision granted the Veteran a rating of 10 percent for his right wrist disability effective May 10, 2016.  As a Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, a claim remains in controversy where less than the maximum available benefit is awarded unless the Veteran expresses an intent to limit the appeal to a specific disability rating.  AB v. Brown, 6 Vet. App. 35 (1993).  In this case, the Veteran has not indicated an intent to limit the appeal to a specific disability rating, and therefore, the Board will assume that the Veteran is seeking the maximum benefit allowable for his respective claim. 

In his February 2013 Substantive Appeal, the Veteran requested a hearing at the local VA office (Travel Board hearing).  The Veteran did not appear at the Travel Board hearing, which was scheduled for December 2015.  He did not present good cause for not appearing, nor did he request that the Board hearing be rescheduled; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(d) (2016). 

This claim was last before the Board in February 2016, at which time it was remanded for further development to include a new VA examination.  The claim has now returned to the Board for further appellate action.


REMAND

While the Board sincerely regrets further delay, a remand is necessary for proper development of the issue. 

The Veteran claims entitlement to an initial compensable rating and a rating in excess of 10 percent from May 10, 2016, for his right wrist disability.  The Veteran was most recently provided with a VA examination in May 2016.  However, in the case of Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) recently held that in order to be adequate, a VA joints examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  A review of the Veteran's May 2016 VA examination indicates that range of motion testing for the right wrist was completed, but there was no range of motion testing for the undamaged left wrist.  Moreover, it is unclear whether the VA examination included both active and passive range of motion testing for the right wrist.  Accordingly, the Board finds that an additional examination is warranted in light of Correia.

While the appeal is in remand status, the AOJ should also obtain and associate with the claims file any outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(b) (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding post-service treatment records from April 2016 to present.  

2.  After obtaining any necessary authorizations from the Veteran, associate any outstanding private treatment records with the claims file. 

3.  Once any outstanding treatment records have been received, schedule the Veteran for a VA examination with an appropriate medical examiner.  The Veteran's claims file, along with a copy of this remand, should be made available to and reviewed by the examiner.  Following a review of the claims file and after any necessary tests and studies are completed, the examiner is requested to provide the following opinion: 

The examiner is to report the range of motion of both the right wrist and the left wrist in degrees.  In accordance with Correia, the range of motion should be tested actively and passively, in weight bearing and non-weight-bearing, and after repetitive use.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.  

The extent of any weakened movement, excess fatigability and incoordination should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

A complete rationale must be provided for all findings and conclusions reached.  If the examiner determines that an opinion cannot be provided without resort to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The AOJ should ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definite opinion can be obtained.

4.  Then, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and allowed an appropriate period of time to respond before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


